Board of Tax Appeals, Nos. 00-T-21, 00-T-377, 97-T-1516, 97-T-1517, 98-T-1322 and 98-T-1323. This cause is pending before the court as an appeal from the Board of Tax Appeals. On August 14, 2002, appellant filed a motion for stay of briefing schedule pending the resolution of Supreme Court case No. 2002-0920, State ex rel. E. Liverpool v. Gausse-Milliken et al. On August 26, 2002, this court granted appellant’s motion for stay of briefing schedule. Whereas this court dismissed case No. 2002-0920 on September 4, 2002,
IT IS ORDERED by the court that appellant file its merit brief within 40 days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.